DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/9/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Guide member (e.g. claims 1, 9) - e.g. members with inward guide faces (paragraph 26)
Alignment member (e.g. claims 1, 9) - pin-like member extending upward from a base (paragraph 36 and figures)
Release member (claim 2) - counterweight (paragraph 32)
Release mechanism (claim 17) - fingers and a release member/counterweight (paragraph 31)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Johns on 7/1/2022.
The application has been amended as follows:

Claim 2:
In line 8, “fixture block” has been amended to recite --support block--.
In line 9, “fixture block” has been amended to recite --support block--.

Claim 9:
A tool system for coaxially orienting a plurality of inner clutch plates with a plurality of outer clutch plates of a clutch pack on a clutch pack tool, the clutch pack tool including a plurality of guide members spaced apart in a circumferential direction about a tool axis, each guide member being configured to matingly engage a toothed portion of each inner clutch plate of the plurality of inner clutch plates to position the inner clutch plates coaxially with the tool axis, the tool system comprising:
a pre-build fixture comprising:
a plurality of alignment pillars spaced apart in a circumferential direction about a fixture axis, each alignment pillar having a curved inner face that faces radially inward toward the fixture axis and has an arclength in the circumferential direction about the fixture axis that is configured to coincide with and fit within a corresponding gap between radially outward facing teeth of each outer clutch plate of the plurality of outer clutch plates;
at least one support block configured to support the clutch pack tool coaxially with the fixture axis; and
an alignment member configured to engage the clutch pack tool to inhibit rotation of the clutch pack tool about the fixture axis when the clutch pack tool is supported coaxially with the fixture axis by the at least one support block,
wherein the curved inner face of a first one of the alignment pillars has a different arclength than the curved inner face of a second one of the alignment pillars.

Claim 10:
Claim 10 is CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Messer et al. (DE102014206972) is the closest art of record. Regarding claim 9, Messer discloses a similar tool system for coaxially orienting toothed clutch parts comprising a tool system for coaxially orienting a plurality of inner clutch plates with a plurality of outer clutch plates of a clutch pack on a clutch pack tool (intended use), the clutch pack tool including a plurality of guide members spaced apart in a circumferential direction about a tool axis, each guide member being configured to matingly engage a toothed portion of each inner clutch plate of the plurality of inner clutch plates to position the inner clutch plates coaxially with the tool axis (non-positively recited feature in preamble, intended use), the tool system comprising: a pre-build fixture (28 - Fig. 8) comprising: a plurality of alignment pillars (first engagement elements 32 and associated arcuate members) spaced apart in a circumferential direction about a fixture axis (apparent in Fig. 8, arranged circumferentially around a hypothetical central central axis), each alignment pillar having a curved inner face that faces radially inward toward the fixture axis and has an arclength in the circumferential direction about the fixture axis (apparent in Fig. 8 - each element 32 has a curved inner face following the circumference) that is configured to coincide with and fit within a corresponding gap between radially outward facing teeth of each outer clutch plate of the plurality of outer clutch plates (intended use - this would depend on the specific structure of the clutch plates); at least one support block (36) configured to support the clutch pack tool coaxially with the fixture axis (e.g. as described in paragraph 40); and an alignment member (e.g. 43 - Fig. 7) configured to engage the clutch pack tool (paragraph 43 - pin 43 engages tool 12) to inhibit rotation of the clutch pack tool about the fixture axis when the clutch pack tool is supported coaxially with the fixture axis by the at least one support block (while not described, the pin would serve this purpose). Alternatively, members 34 can be considered alignment members as their function would depend on the structure of the non-positively recited clutch pack tool. It is noted that in claim 9, the clutch pack tool is recited in the preamble and thus relegated to intended use as it is not positively recited as part of the invention.
However, Messer does not disclose wherein the curved inner face of a first one of the alignment pillars has a different arclength than the curved inner face of a second one of the alignment pillars. The instant application (paragraph 37) describes this as an important feature for orientation purposes. Regarding Messer, the elements 32 are presumed identical as disclosed. Even if clutch plates in the art are known to have varied spacings between teeth, the elements 32 of Messer are not actually intended to “coincide with and fit within a corresponding gap between radially outward facing teeth” as claimed. Additionally, the pre-build fixture of the reference allows for relative rotation between the fixture and the clutch tool, and thus the respectively held parts, and so there would not appear to be need for specific orientation of a clutch plate relative to the pre-build fixture. Thus, there appears to be no particular motivation in the art to have varied the arclengths of elements 32.
Claim 1 positively recites the clutch pack tool in addition to the subject matter of original claim 9. Regarding Messer, the positioning device 28 must be equated to the pre-build fixture as it is the only structure with the alignment pillars as claimed (i.e. with inward curved faces following the circumference). Thus, the receptacle 20 must be equated to the clutch pack tool as it is the only other element separate from the pre-build fixture (28) that interacts with it. The clutch pack tool (20) has at least one guide member (22), although it is unclear if it has more (at least one other similar-looking element is shown but not labeled). Regardless, the claim requires the clutch pack tool and the pre-build fixture to be configured to interact with an inner clutch plate and outer teeth of an outer clutch plate, respectively, while in Messer it is clear that they are instead configured to interact only with outer teeth of the same outer element, and thus are not configured to function as claimed.
Method claim 16 requires the elements of claim 1, and further requires steps not performed by Messer.
The remining cited prior art disclose tools for assembling clutch elements or having similar structure as elements of the claimed invention, but fail to meet all limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726